Citation Nr: 0822440	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1975 to March 
1984.  He was born in 1953.  

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
March 2008; a transcript is of record.

Service connection is also in effect for lumbosacral strain, 
rated as 20 percent disabling; peptic ulcer disease, rated as 
10 percent disabling; and pes planus, also rated at 10 
percent.



FINDING OF FACT

The competent audiological evidence, from both private and VA 
sources, including as specially certified, shows that the 
veteran has had audiometric findings reflecting pure tone 
responses translated to no more than level I in the left ear; 
the right ear is considered to have normal hearing.  



CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.  

The veteran filed the claim for an increase in his hearing 
loss compensation in November 1998, which was followed by 
correspondence from VA to him in November 2004.  (In the 
interim, action was also being taken on several other issues 
which are not part of this appeal.)  A rating action on the 
issue herein concerned followed in March 2005, as well as 
another VCAA letter.  He filed a Notice of Disagreement in 
June 2005.  His appeal was filed in February 2006.  He 
presented evidence and testimony at an informal conference in 
November 2006, when he agreed to forego a formal hearing and 
undergo another VA examination.  An SOC was issued in October 
2007.  He testified before the undersigned Veterans Law Judge 
in March 2008.

Throughout, the VARO sent him an explanatory letters, SOC and 
SSOC's, etc.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

The Board notes the VCAA duty to notify has not been fully 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the above-described letters, together 
with the substantial development of the veteran's claim 
before and after providing notice, rendered the notice error 
non-prejudicial.  In this regard, the Board notes that, while 
the RO's letters did not specifically conform to the 
requirements provided in Vazquez-Flores, the veteran was 
advised of his opportunities to submit additional evidence 
and was informed that, at a minimum, he needed to submit 
evidence showing that his service-connected disability had 
increased in severity.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision. Since the claim herein 
is being denied, such matters are moot.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disability; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).  In sum, a zero percent 
evaluation is provided where hearing in the better (or in 
this case, nonservice-connected and not totally deaf) ear is 
I and hearing in the other ear is I through IX.  38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85(f), if impaired hearing is service 
connected in only one ear, the nonservice-connected ear will 
be assigned the literal designation of I, subject to 
provisions rating to total deafness in that ear pursuant to 
38 C.R.R § 3.383.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b) (2007).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2007).

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Service evaluations, including audiometric test results, are 
in the file for comparative purposes.  

Similarly, post-service readings are of record.  On VA 
examination in 1984, audiometric test results for which are 
in the file, the examiner noted that the veteran had been 
called back for three separate evaluations.  Each time, there 
was marked inconsistency regarding agreement between pure 
tone thresholds and speech reception thresholds.  In 
addition, there were many false positive responses and the 
test for malingering was positive for pure tones, suggesting 
that there had been no valid threshold provided.  
Accordingly, the examiner concluded that a valid estimate 
could not be made of his organic hearing loss.

After the veteran filed a VA Form 21-4138 in 1998 relating to 
his hearing loss evaluation, VA endeavored to retest hm.  
Documentation reflects that he was first apparently issued a 
hearing aid by VA in 2004.

On VA audiometric evaluation in August 2004 it was noted that 
prior pure tone testing by VA in 1998 and 2000 were all 
profoundly inconsistent with speech results.  It was felt 
that overall test findings, however, suggested that his 
hearing loss would be better at low to mid frequency than 
pure tones reflected.  It was also felt that his decibel loss 
was no greater than 35 decibels.  It was recommended that he 
use hearing protection at work and was further instructed in 
his aid.

The veteran underwent VA audiometric evaluation in January 
2005, complete results from which are in the file.  He gave a 
history of exposure to acoustic trauma.  It was also noted 
that he had a very long history of inconsistent responses 
during testing.  As a result of his hearing problems, he said 
he had to use his phone on the right side and had problems 
hearing his television.  He said the problem had gotten worse 
with time.  Since service, he had continued to be around 
noise at the post office where he worked.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
55
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.

VA outpatient records show complaints including of problems 
with his hearing aid.

On a VA audiologial assessment in December 2006, on the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
80
75
90
95

Speech audiometry revealed speech recognition ability of 40 
percent in the left ear.  The examiner specifically concluded 
that the test results were not to be used for rating purposes 
as they were inconsistent and unreliable, as had been 
numerous tests in the past.  An ABR evaluation was 
recommended.

A report of the specialized assessment is of record, dated in 
August 2007.  His long history of unreliable and inconsistent 
tests was noted.  His test results were reviewed in detail.  
A determination was made that the hearing test obtained in 
January 2005 was more than likely the most accurate hearing 
test obtained to date.  That test was used for his hearing 
threshold, results for which were reiterated, and showed 
normal hearing in the right ear and a predominantly mild to 
severe hearing loss in the left ear.   It was felt that no 
further testing was required in that regard.

At the hearing, the veteran submitted a packet of private 
audiological materials including a testing report; a waiver 
of initial RO consideration accompanied the evidence.  The 
private examiner, who submitted several statements, the most 
recent of which was from April 2008, opined that he had 
severe chronic hearing loss as a result of service.  Although 
uncertified, raw audiological data for the left ear, 
including in May 2004, were similar to those noted on VA 
examinations.

The veteran testified that assessment by VA should be given 
equal weight as that by the private audiologist.  And, while 
that is not entirely feasible since the private test in 2004 
is on a drawn diagram rather than a codified chart and the 
official VA findings are charted and translated to numbers 
rather than merely intersecting lines, it should be noted 
that there is not any appreciable difference between the two 
at the pertinent levels in the left ear.  

More significant, however, in the final overview and analysis 
of record in comparison with the evidence, it must be noted 
that the private audiologist also apparently did not take 
into consideration two important elements, namely that the 
veteran (a) has service connection only for the left and not 
the right ear; and (b) that there are other significant 
nonorganic, unrepresentative, volitional and/or intentional 
elements at work in the responses recorded.

In assessing the veteran's hearing loss in the left ear, the 
Board must acknowledge that it may well have been somewhat 
progressive since service.  But, it is not a question of 
whether his left ear hearing loss is or is not due to 
service; that fact has been long-since determined in the 
affirmative with the grant of service connection, so the 
private audiologist's comments in that specific regard, 
albeit well intended, are not relevant to the issue on 
appeal.  The goal now is adequate, accurate, and equitable 
compensation for the demonstrated degree of disability now 
manifested.

That said, however, after comparing all of the findings in 
and since service, from all competent sources, the veteran's 
confirmed realistic hearing loss levels in the left ear have 
never been at such a elevation that a compensable rating 
would be warranted, or even nearly approximated.  Moreover, 
the findings by the private audiologist, although not 
certified, are fairly consistent with the findings on the 
cited VA audiological studies and in an event, would not 
result in a different level of compensation.  

Under regulatory guidelines and judicial mandates as cited 
above, the veteran is free to provide observations, but he is 
not qualified to address diagnoses and/or otherwise opine as 
to the ultimate degree of severity of his disability  This 
includes interpreting the findings of tests undertaken under 
expert supervisions so as to evaluate the disability at hand 
and adjusting the test responses to support/express said 
opinion.

More pivotal, perhaps, in this case, as clearly identified 
above, the veteran's audiological responses from at least 
1984 if not before, to present, have been virtually 
universally inconsistent, untrustworthy, and often 
capricious.  Fortunately, this lack of apparent reliability 
is not an insurmountable problem however, because of the 
basic nature of the testing procedures and the fact that an 
expert and sound interpretive reading can and has been made 
herein.  Such a reading was undertaken with the benefit of a 
number of test results from which to draw comparisons, and a 
special medical expert assessment was made, report for which 
is dated August 2007.  That detailed determination was that 
the hearing test obtained in January 2005 was more than 
likely the most accurate hearing test obtained to date.  The 
Board finds that that conclusion is entirely responsible, 
persuasive and sustainable in light of the aggregate evidence 
and other findings.  

Hearing loss, unlike other disabilities, is measured by 
finite scales, which are then entered into given spaces on a 
chart.  While the Board appreciates the undoubted sincerity 
with which the veteran provided testimony in this case, 
nevertheless, the evaluation must be made upon the evidence 
of record in comparison to the pertinent criteria. 

The veteran has been provided with numerous copies of the 
charts on which all hearing loss is measured.  Reference to 
those charts will indicate that at no time has his aggregate 
hearing deficit in the left ear been at a level as to warrant 
compensation, nor has it ever been remotely approximate 
thereto when utilizing sound and defendable clinical 
findings.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for an increased 
rating, has his hearing loss disability been more disabling 
than as currently rated under this decision.  

IV.  Additional Considerations

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, there may be some impact from his hearing 
disability upon the veteran's ability to work, but this is 
fully contemplated in the schedular standards which have been 
applied.  It cannot be reasonably concluded that assignment 
of a higher rating is warranted on an extraschedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for defective hearing in the left 
ear is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


